On the 26th day of July, 1937, we filed our opinion and judgment in this cause pursuant to motion to quash the information in Quo Warranto. In that opinion and judgment we denied the motion to quash, holding Chapter 18572, Special Acts of 1937, valid as against the attacks made upon it.
After that opinion and judgment was entered the Respondents in due course filed answer to information and rule nisi. The answer presented many of the same questions of law which had been presented by motion to quash. We were asked to consider all questions raised in the light of the answer on motion to quash the answer and motion for writ of ouster notwithstanding the answer. Able briefs were filed by both Relator and Respondents. Able oral argument was presented and heard at length and we again took *Page 688 
all the issues presented under consideration, our former opinion in the cause notwithstanding.
The opinion and judgment filed on July 26, 1937, having been filed at the present term of the Court in a case of original jurisdiction which is still pending and undisposed of, remains under the control of the Court subject to being vacated, modified or overruled.
A majority of the Justices of this Court are now of the opinion that in so far as what is hereinafter stated, or what may be otherwise stated in any opinion concurred in by a majority of the Court and filed at this time, is in conflict with what was said in that opinion of July 26, 1937, the holdings of the former opinion should be overruled and superseded and it is so ordered.
Being bound by the former decision of this Court as to the construction and applicability of Section 24, Article III, of the State Constitution, as amended by adoption at the general election of 1934, we must hold that until the Legislature has proceeded under that provision the power continues to enact special legislation affecting municipal corporations. See State,ex rel. Mathews, v. Alsop, 120 Fla. 628, 163 So. 80; State v. Town of Bell Glade in Palm Beach County, 121 Fla. 200,163 So. 564; State, ex rel. Landis, Attorney General, v. Jones, 121 Fla. 216, 163 So. 590; Stateex rel. Brown, v. Emerson, 126 Fla. 576,171 So. 663.
The present writer is not at all certain that the enunciation found in State, ex rel. Johnson, v. Johns, 92 Fla. 187, 109 So. 228, as follows: "Whatever the phrase `local government' may mean in government, the Constitution of this State contains no express provisions with reference thereto, and there are no provisions of the organic law that so modify the express provisions of Section 8, Article VIII, of the Constitution that `the Legislature shall have power *Page 689 
to establish and to abolish municipalities, to provide for their government, to prescribe their jurisdiction and powers, and to alter or amend the same at any time, as to withhold from the Legislature the power to designate by statute the particular persons who shall exercise the powers of a municipality created by statute, such power to designate being a part of or incidental to the quoted organic power to establish municipalities, to provide for their government and to prescribe their jurisdiction and powers," is sound or in accord with the fundamental principles underlying the entire structure of our government. Were it not that a majority of the Justices of this Court consider the Act here involved invalid, because of the infirmity which we shall presently mention, we would be inclined to consider further whether or not the holding in that case, and other holdings of like tenor should now be overruled.
In the instant case, however, we are unable to adhere to our holding in our said opinion of July 26th, supra, that the power vested in the Legislature has been exercised in compliance with the Constitution.
Chapter 18,572, Special Acts of 1937, is in our opinion void because the title of the Act offends against the provisions of Section 16, Article III, of the Constitution, as construed in Sheip Co. v. Amos, 100 Fla. 863, 130 So. 699:
"It has been held that one of the principal purposes of Article III, Section 16, of the Constitution is to avoid surprise, fraud or stealth in legislation resulting from the use of misleading titles or the inclusion of incongruous and unrelated matters in the same measure. State, ex rel. Crump, v. Sullivan, 128 So. R. 478. The requirement is that the title, taken as a whole, must be sufficient by fair intendment to cover the subject matter of the Act, and must not be so *Page 690 
worded as to mislead `an ordinary mind' as to the real purpose and scope of the enactment. In re: DeWoody, 94 Fla. 96, 113 So. R. 677.
"In view of the fact that the Legislature is accorded wide discretion in the selection of titles, the language employed in the title should not receive a narrow or technical construction, but should be construed liberally. The courts attentively enforce the constitutional provision just mentioned in cases which lie within the reason therefor, but the freedom required for the effective exercise of the legislative power will not be interfered with lightly or unnecessarily. The courts disregard mere verbal inaccuracies, resolve reasonable doubts in favor of validity, and hold generally that in order to warrant condemnation of enactments for failure to comply with the rule under discussion, the violation must be substantial and plain. See Posados v. Warner, 279 U.S. 340, 73 L. Ed. 729; Ex Parte
Pricha, 70 Fla. 265, 70 So. R. 406; State v. Vestel, 81 Fla. 625, 88 So. R. 477; F.E.C. Ry. Co. v. Hazel, 43 Fla. 263, 31 So. R. 272; State v. Bryan, 50 Fla. 293, 39 So. R. 929." * * *
"To be misleading involves an element of deception, something which deliberately leads the mind into error. In the case of a title, this means an ordinary mind — not the mind of a precisionist weighing the refinements of language in technical aspect, but a mind following the common import of language in contemporary expression. Moreover, component words of the title are not to be isolated in their abstract meaning, but are to be taken in fair collaboration with the entire context of the title."
The title of the Act here under consideration is:
"An Act to Amend and Reenact the Charter of the City of Hialeah, in the County of Dade, and to Provide for its *Page 691 
Government, Jurisdiction, Powers, Franchises and Privileges and Means for Exercising the Same."
Section 16, Article III, of the Constitution provides: "Each law enacted in the Legislature shall embrace but one subject and matter properly connected therewith, which subject shall be briefly expressed in the title; and no law shall be amended or revised by reference to its title only; but in such case, the Act as revised, or section as amended, shall be reenacted and published at length."
There was no semblance of compliance with this provision of the Constitution as to amendments. The Act did not purport to amend a single section of the former Charter Act of the City of Hialeah. It does not amend, but repeals, the former Charter. It abolishes the form of government theretofore enjoyed by the municipality and sets up in lieu thereof a new and different form of government. It strikes down local self-government and sets up a government to be administered for a period of three years by five persons named in the Act. There was nothing in the title given the Act which indicated that such was the purpose of the Act. The title of the Act was calculated to lead the "ordinary mind" (See Sheip Co. v. Amos, supra, text 874, 875) into error.
The Charter of Hialeah had established an aldermanic form of government under which the municipality was functioning at the time of the passage of the Act. To have "reenacted" the Charter it appears to us that at least the fundamental principles of government embraced in the Charter must have necessarily been retained. This is what the title of the Act indicated to the "ordinary" mind was proposed to be accomplished by the Act. If the fundamental principles of government theretofore obtaining in the Charter had been retained by the provisions of the Act *Page 692 
other proposed changes would have been of little consequence. When the title of the Act affirmatively indicated that such fundamental principles would be retained and reenacted and when such was not the purpose of the Act and the provisions of the Act abolished the form of government and set up a new and different form of government the title was fatally misleading and vitiated the Act.
Therefore, the demurrer to the information should be sustained and the rule discharged.
It is so ordered.
ELLIS, C.J., and BROWN, J., concur.
TERRELL, J., agrees to the judgment.
CHAPMAN, J., dissents.